DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 9/13/2021, amended claims 1, 3, and 5-6 are acknowledged. Claims 1-13 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the unclear/contradictory limitation “determine, when the lack of the frequency component is not detected in the result of the frequency analysis performed on the second sensor value from the second Doppler sensor, detection of a the lack of the frequency component is detected to be invalid” in lines 16-19. It is unclear whether the claim intends to recite that the second body motion is determined to be invalid a) when the lack of frequency component is not detected or, alternatively, b) when the lack of frequency component is detected.
	Claims 7-13 are rejected based on their dependence form claim 6.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutsumi et al. (US Publication No. 2013/0310662 A1).

	Regarding claim 1, Tsutsumi et al. discloses a sensor system comprising: 
a transmitter configured to transmit radio wave (see [0065]); 
a receiver configured to receive a wave corresponding to the radio wave from the transmitter (see [0065]); and 
a detector (402) configured to detect, when a change in amplitude (“the amplitude of the body motion”) of the wave received by the receiver is detected and a lack of a frequency component indicating at least one of a heartbeat and respiration (“periodicity of the respiratory waveform”) is detected in a result of frequency analysis as to whether the wave includes the frequency component, a body motion during a time 
Regarding claim 2, Tsutsumi et al. discloses the detector is configured to control not to process a detection of the body motion based on the change in amplitude of the wave as a valid body motion detection when the lack of the frequency component is not detected (see [0093]-[0094] and [0098]-[0102]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi et al., further in view of Shouldice et al. (US Patent No. 10,690,763 B2) (previously cited).

Regarding claim 3, Tsutsumi et al. discloses a sensor system comprising: 
a Doppler sensor (31) configured to be arranged at a position of a bed (see Figure 5 and [0065] and [0075]-[0076]); and 
a processor configured to: 
acquire a sensor value from the Doppler sensor (see Figures 7-8B and [0076] and [0093]-[0094]), and 
detect a body motion based on a sensor value, in which a change in amplitude (“the amplitude of the body motion”) is detected, in which a lack of a 
It is noted Tsutsumi et al. does not specifically teach a plurality of Doppler sensors configured to be arranged at different positions of a bed respectively. However, Shouldice et al. teaches a plurality of Doppler sensors configured to be arranged at different positions of a bed respectively and a processor configured to acquire a plurality of sensor values from the plurality of Doppler sensors, and detect a body motion based on a sensor value, from among a part of the plurality of sensor values in which a change in amplitude is detected (see col. 6, lines 7-12, col. 9, lines 9-28, col. 15, lines 30-38, and col. 31, lines 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsutsumi et al. to include a plurality of Doppler sensors configured to be arranged at different positions of a bed respectively, as disclosed in Shouldice et al., so as to monitor separate individuals sleeping in a common arrangement and automatically adjust the sensors to minimize interference so that each sensor detects signals only from its associated user (see Shouldice et al.: col. 23, line 46-col. 24, line 20).
Regarding claim 4, Tsutsumi et al. teaches the processor is configured to control not to process the detection of the body motion based on the sensor value in which the 
Regarding claim 5, Tsutsumi et al. teaches the processor is configured to determine a sleeping state based on the body motion detection result and the frequency analysis result (see [0076], [0093]-[0094], and [0104]-[0110]).  
Regarding claim 6 as best understood, Tsutsumi et al. teaches a sensor system comprising: 
a first Doppler sensor (31) configured to sense a sensing range by a radio wave, the sensing range including a part or all of a first sleeping region of a bed (see Figure 5 and [0065] and [0075]-[0076]); and  
a processor configured to 
perform frequency analysis as to whether a first sensor value from the first Doppler sensor includes a frequency component indicating at least one of a heartbeat and respiration (“periodicity of the respiratory waveform”) (see Figures 7-8B and [0076] and [0093]-[0094]), 
detect, when a lack of the frequency component is detected in a result of the frequency analysis performed on the first sensor value from the first Doppler sensor, a first body motion (“the amplitude of the body motion”) during a first time period (e.g. t4 and t5 in Figure 7) of in which the lack the frequency component is detected (see Figures 7-8B and [0093]-[0094]). 
It is noted Tsutsumi et al. does not specifically teach a second Doppler sensor configured to sense another sensing range by the radio wave, the other sensing range including a part or all of a second sleeping region of the bed, the second sleeping region 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tsutsumi et al. to include a second Doppler sensor configured to sense another sensing range by the radio wave, the other sensing range including a part or all of a second sleeping region of the bed, the second sleeping region being different from the first sleeping region, and a processor configured to determine, when the lack of the frequency component is not detected in the result of the frequency analysis performed on the second sensor value from the second Doppler sensor, detection of a second body motion during a second 
Regarding claim 7, Shouldice et al. teaches one of the first and second sleeping regions is a left region of the bed in a width direction and the other of the first and second sleeping regions is a right region of the bed in the width direction (see Figures 14-17).
Regarding claim 8, Shouldice et al. teaches the bed has a width equal to or wider than a width of a double bed (see Figures 14-17).
Regarding claim 9, Shouldice et al. teaches the width of the double bed is 1400 mm (see Figures 14-17). The Examiner additionally takes official notice that a standard size double bed is well-known to have a width of approximately 1400 mm.
Regarding claim 10, Shouldice et al. teaches the bed is a double bed (see Figures 14-17).
Regarding claim 11, Shouldice et al. teaches the first and second Doppler sensors are configured to be attached to a floor plate on which a mattress is placed in the bed (see col. 9, lines 9-14). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Doppler sensors of Tsutsumi et al. and/or Shouldice et al. to be attached to a floor plate on which a mattress is placed in the bed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In re Japikse, 86 USPQ 70.
Regarding claim 13, Shouldice et al. teaches one of the first and second Doppler sensors is configured to be attached to a floor plate on which a mattress is placed in the bed (see col. 9, lines 9-14). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Doppler sensors of Tsutsumi et al. and/or Shouldice et al. such that one sensor is attached to a floor plate on which a mattress is placed in the bed and the other sensor is attached to a headboard of the bed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791